Citation Nr: 1738267	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-31 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than July 29, 2009, for the grant of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to August 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board finds that a brief discussion of the procedural history behind this claim is necessary.  The Veteran initially submitted a claim of entitlement to a TDIU on November 27, 2007.  The claim was denied in an October 2008 rating decision.  In response to the decision, the Veteran submitted July 2009 statement requesting that the RO reconsider its decision on his TDIU claim, among other issues decided in the October 2008 rating decision.  He did not request appellate review.  In the May 2010 rating decision, the RO granted a TDIU, effective July 29, 2009.  In an April 2011 statement, the Veteran disagreed with the effective date assigned for the grant of a TDIU in the May 2010 rating decision on the basis that the decision was based on clear and unmistakable error (CUE). 

The September 2013 Statement of the Case addressed whether the May 2010 rating decision was based on CUE, and the Veteran perfected this appeal in November 2013.  

Generally, previous determinations which are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105 (a) (2016).  Here, the May 2010 rating decision was not final when the Veteran submitted his April 2011 statement alleging CUE.  38 C.F.R. §§ 3.104, 20.302, 20.1010 (2016).  The July 2009 statement is consistent with the requirement for a notice of disagreement.  See 38 C.F.R. § 20.201 (2016).  Further, because the April 2011 statement is a written communication from the Veteran expressing disagreement with the May 2010 rating decision and showing a desire to contest the result, the Board construes this statement to be a Notice of Disagreement.  38 C.F.R. § 20.202 (2016).  Thus, while the case has been developed as an issue of whether revision of the May 2010 rating is proper on the basis of CUE, a more general analysis is for application in this case.  

This recharacterization of the appeal is supported by the fact that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office or decision by the Board.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  The RO's May 2010 decision is on appeal and not yet final, so there is no CUE issue raised on appeal for the Board to consider.  See Link v. West, 12 Vet. App. 39, 45 (1998).


FINDING OF FACT

With resolution of doubt in favor of the Veteran the evidence of record demonstrates that the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment at the time of his claim for a TDIU on November 27, 2007.  


CONCLUSION OF LAW

The criteria for TDIU as of November 27, 2007, but no earlier, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In cases where the underlying claim has been substantiated, as was the claim for TDIU in this case, no further notice is required with respect to the downstream element of an earlier effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the Veteran's VA treatment records, private treatment records, pertinent VA examination reports, and lay statements have been obtained.  Furthermore, the aggregate of the clinical evidence is sufficient to present a picture of the impact of the Veteran's service-connected disabilities upon his occupational capacity.  There is no indication that further examination or opinion is warranted to determine whether the criteria have been met for an earlier effective date for TDIU and the Veteran is not disputing the evaluations assigned his service-connected disabilities.  The Veteran has not otherwise identified any pertinent, outstanding records that have not already been obtained and there is no indication that any additional relevant evidence is available and not part of the file.  38 C.F.R. § 3.159 (b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

II.  Earlier Effective Date

The Veteran is seeking an effective date earlier than July 29, 2009, for the award of a TDIU.  Specifically, he contends that the effective date assigned should be November 27, 2007, when VA received his claim for a TDIU.  

A TDIU claim is one for increased compensation, and the effective date rules for increased compensation therefore generally apply to a TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009); Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, the effective date will be the later of the date of VA receipt of the claim for increase, or the date entitlement arose. 38 U.S.C.A. § 5110 (a), (b)(2); 38 C.F.R. § 3.400 (o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sep. 23, 1998).

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, will be considered as one disability.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16 (b).

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 .

The appeal as to the effective date assignable for TDIU rests on two separate determinations.  First, there needs to be a finding as to the date on which the Veteran initiated his claim by formal or informal application.  Second, there needs to be a finding regarding on what date the evidence of record showed that his entitlement to TDIU arose.  In this case, the AOJ determined that the date of claim was November 27, 2007.  See October 2008 rating decision.  The Veteran has argued that this date should be the effective date for the award of a TDIU.  The Board does not ascertain any earlier correspondence that can be construed as a claim of entitlement to a TDIU.  Therefore, this date will be considered the claim date.  

The remaining determination centers on the date the evidence of record shows entitlement to a TDIU.  In the May 2010 rating decision, the RO found that July 29, 2009, was the date entitlement to a TDIU arose.  However, the Board resolves reasonable doubt in the Veteran's favor and finds that entitlement arose prior to the date the Veteran submitted his claim in November 2007.  

Effective November 27, 2007, the Veteran was service-connected with the following conditions:  posttraumatic stress disorder (PTSD), rated as 50 percent disabling; kidney disease associated with diabetes mellitus, type II, with hypertension, bilateral shin hyperpigmentation, and erectile dysfunction, rated as 60 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; peripheral neuropathy of the bilateral lower extremities, each extremity assigned a 10 percent rating; and peripheral neuropathy of the right upper extremity, rated 10 percent disabling.  From November 27, 2007, the Veteran was in receipt of a combined rating of 90 percent.  He had two disabilities rated as 40 percent disabling or greater (PTSD and kidney disease).  Thus, since he filed his claim in November 2007, the Veteran was entitled to a TDIU on a schedular basis.  38 C.F.R. § 4.16 (a).  

The only remaining consideration is whether the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment prior to July 29, 2009.  Put another way, the Board will address whether entitlement to a TDIU arose prior to July 29, 2009.  

In March 2010, a VA examiner opined that it would be difficult for the Veteran to perform physical work, mainly due to peripheral neuropathy.  The examiner noted that the Veteran may be able to perform sedentary work, however.  In a January 2008 VA examination, the examiner found that the Veteran's diabetes, and complications thereof, resulted in severe effects on chores, shopping, and recreation.  His service-connected condition prevented exercise and sports.  The examiner made this conclusion despite excluding the now-service-connected bilateral peripheral neuropathy of the lower extremities from consideration.  

The evidence shows that the Veteran was precluded from physical work in an employment setting for the entire appeal period.  The Board further finds that the Veteran's service-connected PTSD was severe enough to preclude employment in a sedentary or non-physical setting, particularly when considering the Veteran's prior work history as a warehouse employee.  VA examinations conducted in 2006 and 2008 for PTSD do not provide with clarity the amount of occupational impairment attributable to the Veteran's service-connected psychiatric disorder.  However, on VA examination in March 2010, the examiner, while noting that the Veteran was unemployed mainly for physical reasons, anticipated that the Veteran's PTSD would cause a moderate level of occupational impairment if the Veteran were to attempt to work.  The examiner also noted that he Veteran was showing moderate to severe impairment in social judgment.  This opinion is not inconsistent with the 2006 and 2008 mental disorder examinations.  In any event, the Veteran's past employment history consists of labor as a warehouse employee.  His TDIU application lists high school as his highest form of education.  Thus, even if the Veteran could perform sedentary work without limitation, his education and employment history are not conducive to sedentary employment.  Adding moderate occupational impairment due to PTSD, the Board resolves all reasonable doubt in the Veteran's favor and finds that the Veteran was entitled to a TDIU when he submitted his claim in November 2007.  

As noted above, in this case, the effective date will be the later of the date of VA receipt of the claim for increase, or the date entitlement arose.  It has been established that the Veteran was entitled to a TDIU when he submitted his claim, which has been found to be on November 27, 2007.  Therefore, the Board finds that an earlier effective date of November 27, 2007, for the grant of a TDIU is warranted.  


ORDER

Entitlement to an effective date of November 27, 2007, but not earlier, for TDIU is granted.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


